Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  the semicolon in line 5 of claim 1 should be a comma.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cherukuri (EP-0426428-B1).
Regarding claims 1 – 3, 14, and 15.
Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Witteveen (US-6746529-B1).
Regarding claim 14, Witteveen teaches a flavor with 15 wt% sucrose (stabilizer) and 25 wt% orange flavorant (a hedonic component) [Example 2(b)].  These amounts fall within and therefore anticipate the claimed ranges.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 6, 9 – 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Witteveen (US-6746529-B1).
Regarding claims 1 and 4, Witteveen teaches a carbohydrate matrix made of 40 – 80 wt% natural gum derived from a botanical source [Col 4, lines 27 – 35; Col 3, lines 65 – 67].  10 – 30 wt% mono-, di-, and trisaccharides are also included in the matrix, including fructose, glucose, and sucrose 
Regarding claim 2, Witteveen teaches the use of gum arabic, gum ghatti, gum tragacanth, and Karaya gum as a high molecular weight film forming carbohydrate in the carbohydrate matrix which is then included in the final composition [Col 3, lines 65 – 67].
Regarding claim 3, Witteveen teaches a film forming agent is used and can be made of a gum or modified starch [Col 4, lines 7 – 11].  Therefore, it would have been obvious to have provided the compositions of Witteveen as “free from” a modified starch, as the presence of both maltodextrin and modified starch is not required.
Regarding claim 5, Witteveen teaches the use of sugar.  With the use of sugar as a stabilizer in claim 4, a plant extract is not required.  Therefore, by meeting claim 4 with the teaching of sugar, claim 5 is also considered to be met.
Regarding claim 6, Witteveen teaches the inclusion of a plant extract containing mono-, di-, and trisaccharides in the composition, including fructose, glucose, and sucrose [Example 4].  Given that all of sucrose and the juice concentrate are from plants, the combination is considered to meet claims to a “plant extract.”
Regarding claim 9, by meeting claim 4 with the teaching of a plant extract (or sugar), claim 9 is also considered to be met.
Regarding claims 10 – 12, the prior art teaches a mandarin extract which is considered to be an orange/citrus fruit extract [Example 4].
Regarding claim 13, by meeting claim 11 with a citrus fruit extract, claim 13 is also considered to be met. 
Regarding claim 15, Witteveen teaches that the flavorant used can be fruit flavored or savory [Col 5, lines 45 – 50].  Presumably, compositions with savory flavorants would be used in savory goods.

Claims 6 – 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Witteveen (US-6746529-B1) as applied to claim 4 above, and further in view of Saleeb (US 4,820,534).
Regarding claims 6 and 9, Witteveen teaches the use of mono- and disaccharides as stabilizers in the creation of stable flavor compositions [Col 4, lines 14 – 20; Example 4].  
Witteveen is silent as the inclusion of an organic acid in the composition.
Saleeb teaches a method of fixing volatile flavorants that uses fructose and glucose as low molecular weight carbohydrates [Col 3, lines 28 – 30].  These can be substituted with food safe (organic) acids such as citric and malic acid as they display similar utility [Col 3, lines 37 – 41].  It would have been obvious to use the organic acids of Saleeb and the sugar of Witteveen interchangeably, resulting in a composition with fixed volatile flavorants.
Regarding claims 7 and 8, Witteveen teaches an example of a composition with gum arabic, sugars, fruit solids and flavorant [Example 4].  Witteveen teaches that glucose, fructose, and sucrose are present.  Glucose and fructose combine to be 8 wt% (28.5g) of carbohydrate matrix while sucrose is 11 wt% (34.5g).  The glucose and fructose come from the fruit juice solids while sucrose is a plant extract from sugarcane and sugar beets.  The total plant extracts are 54 wt% disaccharide and 46 wt% monosaccharides.
Saleeb teaches that fructose and glucose are low molecular weight carbohydrates [Col 3, lines 28 – 30].  These can be substituted with food safe (organic) acids such as citric and malic acid [Col 3, lines 37 – 41].  It would be obvious to use the organic acids of Saleeb and the sugar of Witteveen 
Regarding claim 16, as set forth above with regard to claim 8, it would have been obvious to use the organic acids of Saleeb and the sugar of Witteveen interchangeably.  Saleeb also teaches that a mix of monosaccharides and organic acids can be used together [Col 3, lines 42 – 44].  Therefore, given that Witteveen teaches an amount of monosaccharides (8 wt%) and disaccharides (11 wt%), and that there can be no more organic acids present in the plant extract than there are monosaccharides with which to replace, the resultant composition would comprise an amount of organic acids overlapping the claimed amount (i.e., 0 – 46 wt%).  

Conclusion
The prior art made of record and not replied upon is considered pertinent to applicant’s disclosure.
E. Kafkas, S. Polatöz and N. K. Koc, “Quantification and Comparison of Sugars, Carboxylic Acids and Vitamin C Components of Various Citrus Species by HPLC Techniques”, February 2011, Volume 5, 
Nasrallah (U.S. Pat. No. 5,102,682) pertains to a creation of a beverage using a powdered drink mix.
Boskovic (U.S. Pat. No. 5,124,162 A) teaches a composition comprising sugars and biopolymers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688. The examiner can normally be reached M-R 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/J.D.B./Examiner, Art Unit 1791                                                                                                                                                                                                        
/Nikki H. Dees/Primary Examiner, Art Unit 1791